Citation Nr: 0204232	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  97-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether a May 1956 rating decision was clearly and 
unmistakably erroneous in denying service connection for a 
back disorder other than a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1952 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the RO 
that found no clear and unmistakable error (CUE) in a May 
1956 rating decision that denied service connection for a 
back disorder.  In an October 1999 decision, the Board found 
that the May 1956 rating decision that denied service 
connection for lumbosacral strain involved CUE and reversed 
such decision, thereby granting service connection for 
lumbosacral strain.  The Board also found that the May 1956 
rating action denying service connection for any other back 
condition, to include ankylosing spondylitis, did not involve 
CUE.  

The veteran subsequently perfected an appeal of this Board 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In a May 2001 Order, the Court 
vacated that part of the Board's October 1999 decision which 
determined that the May 1956 rating decision that denied 
service connection for any back condition, other than 
lumbosacral strain, was not CUE, and remanded the case to the 
Board for further review with consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA).  

Since the Court affirmed that part of the Board's October 
1999 decision that found CUE in the May 1956 rating 
decision's denial of service connection for lumbosacral 
strain, only the issue of whether there was CUE in the May 
1956 rating decision in denying service connection for any 
back condition other than lumbosacral strain is before the 
Board at this time.  


FINDINGS OF FACT

1.  There was no medical diagnosis or diagnostic conclusion 
by medical personnel until long after 1956 that the veteran 
had Marie-Strumpell disease, ankylosing spondylitis, or any 
other back disorder except lumbosacral strain.  

2.  Except as to lumbosacral strain, the May 1956 rating 
decision's denial of service connection for a back condition 
to include ankylosing spondylitis was adequately supported by 
the evidence then of record.  


CONCLUSION OF LAW

The rating decision of May 1956 was not clearly and 
unmistakably erroneous in denying service connection for any 
back disorder other than lumbosacral strain, to include 
ankylosing spondylitis.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, however, inasmuch as only the evidence, 
statutes, regulations, and legal precedent that were 
available to the RO at the time of the May 1956 rating 
decision may be considered in making a clear and unmistakable 
error determination, any claim predicated on a post-decision 
regulation promulgation does not constitute a valid claim for 
clear and unmistakable error.  See Russell v. Principi, 1 Vet 
App. 310, 313 (1992) and Livesay v. Principi 15 Vet. App. 165 
(2001).  Only if those statutory and regulatory provisions 
extant at the time were incorrectly applied would there be 
clear and unmistakable error.  Furthermore, since only 
evidence which was previously before VA at the time of the 
1956 determination may be considered, the Board is bound to 
deny the request of the veteran's attorney to remand the case 
in order to further develop the record, to include obtaining 
a VA examination and/or opinion.  

Moreover, the notice provisions of the VCAA, to the extent 
such apply, have been met in this case inasmuch as the 
veteran and his representative have been informed by the 
statement of the case of the governing law and regulations in 
this case.  They have been given the opportunity to advance 
argument pertaining to the claim.  Hence adjudication of this 
appeal with remand to the RO for initial consideration of the 
veteran's claim under the new law poses no risk of prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Hence, the claim is ready to be considered on the 
merits.  

In December 1955, the veteran filed a claim seeking service 
connection for a "back condition."  The evidence of record 
at the time of the May 1956 rating decision consisted of the 
veteran's service medical records, a letter from the 
veteran's father attesting to the veteran's complaints of 
back and hip pain during and after military service, and the 
reports from VA examinations conducted in March and April 
1956.  

The veteran's service medical records noted that the veteran 
made frequent complaints of back pain.  He was given numerous 
examinations and was x-rayed on many occasions, none of 
which, however, produced significant findings.  A December 
1953 x-ray report noted "definite fuzziness and haziness of 
the left sacroiliac joint.  This might indicate an early 
rheumatoid spondylitis."  Rheumatoid spondylitis was not 
subsequently diagnosed, however, and no conclusive diagnosis 
of any orthopedic disorder was ever made during service.  On 
referral to the orthopedic service in November 1954 it was 
noted that the veteran's right hip and sacroiliac were shown 
to be normal.  The veteran's separation examination repeated 
that "no significant findings" were made following the 
veteran's numerous examinations, and concluded that the 
veteran had no spine or other musculoskeletal abnormality.  

At the time the veteran underwent VA examination in February 
1956, he reported that he had received no treatment since his 
separation from service.  He indicated that he thought his 
back pain in service might have been due to heavy lifting.  
VA orthopedic examination of the spine was reported to be 
"essentially negative."  Rotation of the left hip, however, 
did elicit spasm and pain.  X-rays of the spine revealed 
"some straightening of the dorsal curve" and "a 
questionable increase in density of the left sacroiliac 
articulation."  The radiologist felt that additional and 
"better films" of the sacroiliac articulations should be 
made and the veteran was recalled for the x-rays.  March 1956 
x-rays of the sacroiliac articulations revealed findings that 
the radiologist stated "may be a sign of an early Marie-
Strumpell Disease."  After reviewing the x-rays, the VA 
orthopedic examiner wrote an addendum to the examination 
report stating "some changes in sacroiliac joints.  This is 
minimal."  The diagnosis was lumbosacral strain and the 
veteran's symptoms were reported to be subjective.

The RO in May 1956 denied the veteran's claim for entitlement 
to service connection for a back condition on the grounds 
that, despite the veteran's complaints in service, he had 
received numerous "complete orthopedic workups, including x-
rays, and the conclusion always was no evidence of orthopedic 
disease."  In addition, the RO determined that the VA 
examination report indicated that lumbosacral strain was 
based on subjective symptoms.  In other words, the RO held 
that the clinical findings did not warrant a holding of 
orthopedic disability, based on the examiner's stated 
conclusion.  There was no medical diagnosis of Marie-
Strumpell disease or ankylosing spondylitis.  

The law and regulations in effect at the time of the 1956 
rating decision pertaining to grants of service connection 
for compensation purposes, including for chronic diseases on 
a presumptive basis, are very similar to those in effect 
today and found at 38 C.F.R. §§ .303, 3.307, 3.309 (2001).

VA Regulation 1077(A) provided that the payment of disability 
compensation was authorized in cases where it is established 
that disabilities are shown to have been directly incurred 
in, or aggravated by, active military or naval service, 
provided such is not the result of willful misconduct.  

VA Regulation 1080(A) provided that a chronic disease 
becoming manifest to a degree of 10 percent or more within 1 
year from the date of separation from active service will be 
considered as having been incurred in service....This rule does 
not mean that any manifestation of joint pain...will permit 
service connection of arthritis...first shown as a clear-cut 
clinical entity at some later date....For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, not merely isolated findings or diagnosis including the 
word "chronic."  

VA Regulation 1086(A) included arthritis among the chronic 
diseases subject to the presumptive provisions set forth 
above.  

The veteran was fully apprised of the rating decision by the 
RO in a letter of May 1956, at which time he was told his 
appellate rights and how to exercise them.  No appeal to that 
rating decision was filed.  In 1995 the veteran reopened his 
claim for service connection.

The veteran contends that the RO's May 1956 denial contained 
clear and unmistakable error (CUE) because the evidence then 
available to the RO supported a grant of service connection 
for a back disorder.  The veteran argues that service medical 
records, to include specifically the December 1953 x-ray 
report, as well as the veteran's frequent complaints of back 
pain, confirmed the presence of a back disorder in service.  
In addition, the veteran argues that the RO erred in not 
discussing the significance of either the VA examiner's 
comment "some changes in sacroiliac joints," or findings in 
the examination report that were indicative of muscle spasm.  
The argument is made that the ankylosing spondylitis was 
present at the time of the 1956 examination, as indicated by 
the VA examiner's opinion in January 1997 "...it cannot be 
denied that this x-ray report points to onset of 
spondylitis...to time in service...."  Finally, the argument is 
made that the RO's decision contained CUE because the 
available evidence in 1956 was "indicative of Marie-
Strumpell disease, a form of arthritis that is subject to 
presumptive service connection," and that service connection 
for that disorder was therefore warranted on a presumptive 
basis.  

In analyzing whether the prior final denial of the veteran's 
claim was fatally flawed, it is important to keep in mind the 
meaning of CUE.  Applicable regulations provide that previous 
determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Since an analysis of whether CUE has been 
committed may only proceed on the record, evidence that was 
not part of the record at the time of the prior determination 
may not form the basis of a finding that there was an act of 
clear and unmistakable error. See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994).  

Further, the Court has held that mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v Derwinski, 1 Vet. App. 251, 253 (1991).  And, 
lastly, the Court has held that the failure to fulfill the 
duty to assist cannot constitute clear and unmistakable 
error.  Caffrey v. Brown, 6 Vet. App. 377, (1994).  

Following a careful review of all the evidence, the Board 
finds that there was no CUE in the May 1956 decision that 
denied service connection for Marie-Strumpell disease, 
ankylosing spondylitis, or any back disorder other than 
lumbosacral strain.  The Board notes that neither the service 
medical records nor the VA examination in 1956 contained a 
diagnosis of Marie-Strumpell disease, ankylosing spondylitis 
or any other back disorder aside from lumbosacral strain.  
The Board acknowledges that a diagnosis of Marie-Strumpell 
disease was considered at the time of the VA examination in 
1956, but it was not made.  This determination was medical, 
made by the orthopedic examiner.  It was not made by the RO.  
The RO is only accountable for making a decision supported by 
and based on what the medical specialist or other qualified 
medical professional reports.  Even if, with hindsight, the 
physician can be said to have been incorrect in his 
conclusion in 1956, that fact does not make the adjudicative 
determination by the RO wrong.  It is not the function of 
adjudicators at the RO, or the Board, to dispute the medical 
experts or to interpret x-rays.  Rather adjudicators weigh 
and assess the evidence, prior to making determinations under 
the governing law and regulations.  Disagreement with how 
that evidence was weighed by the RO in 1956 does not satisfy 
the stringent definition of clear and unmistakable error.  

Of course following the veteran's recent reopening of his 
claim, service connection was established for ankylosing 
spondylitis after evaluation of evidence which included not 
only that which was before the RO in 1956 but also additional 
medical records and review of a physician's favorable opinion 
in 1997.  

In sum, the Board finds that the RO's rating decision of May 
1956 denying service connection for Marie-Strumpell disease, 
ankylosing spondylitis, or any back disorder other than 
lumbosacral strain was not CUE.  


ORDER

The May 1956 rating action denying service connection for 
Marie-Strumpell disease, ankylosing spondylitis or any back 
condition other than lumbosacral strain was not clearly and 
unmistakably erroneous, and is affirmed.  



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

